Citation Nr: 0714551	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to assistance in acquiring specially adapted 
housing or a home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Providence, Rhode Island, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied entitlement 
to specially adapted housing and a home adaptation grant.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and a upper extremity, or the loss of use 
of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of a wheelchair.

2.  The veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for specially adapted housing assistance or a 
special home adaptation grant have not been met.  38 U.S.C.A. 
§§ 2101(a), 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.809 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in November 2003 and June 2005 letters, the RO 
provided notice to the veteran regarding the information and 
evidence needed to substantiate a claim for specially adapted 
housing and a special home adaptation grant, the information 
and evidence that must be submitted by the veteran, and the 
information and evidence that will be obtained by VA.  The 
June 2005 letter also notified the veteran that he should 
advise VA of and/or submit to VA any further evidence in his 
possession that is relevant to the claim.  Neither of these 
letters informed the veteran of the five elements of a 
service connection claim; however, the veteran has not been 
prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Specifically, none of the five elements in a service 
connection claim is relevant to the veteran's claim for 
specially adapted housing or a special home adaptation grant.  
Thus, for all intents and purposes, all notice requirements 
were met, and to the extent that they were not, the appellant 
has not been prejudiced.  Further, the September 2005 
supplemental statement of the case reflects the RO's 
readjudication of the claim after providing the June 2005 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 536 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).  Thus, all notice requirements were met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA treatment records, examination reports, and the 
veteran's contentions.  In the April 2007 informal hearing 
presentation, the veteran's representative argued that the 
agency of original jurisdiction "did not specifically 
request an opinion as to whether or not the claimant's 
cerebral vascular accident is in any way, shape, form, or 
fashion, related to the claimant's service[-]connected 
organic brain syndrome caused by trauma."  He argued that 
the Board should request an independent medical expert "to 
resolve the medical complexity in this case."  

The Board does not find that an independent medical expert is 
warranted.  The record reflects that the agency of original 
jurisdiction informed a medical professional that the veteran 
had been treated for cerebrovascular accident and that he was 
service connected for organic brain syndrome due to a 
concussion.  It asked the physician to provide an opinion 
"as to whether the initial injury was as likely as not the 
cause of the cerebrovascular accident."  The physician 
examined the records, including the service medical records 
that described the veteran's in-service injury, and concluded 
that the cerebrovascular accident was "not related to the 
closed head injury and was not caused by that."  The Board 
finds that the opinion the veteran seeks has already been 
addressed, and therefore another opinion is not necessary.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  




Specially Adapted Housing or Special Home Adaptation Grant

The veteran argues he is entitled to specially adapted 
housing or special home adaptation grant due to his two 
fractured legs and hip replacement, which are service 
connected.  He notes he sustained a serious head injury while 
in service, plus skin grafting and a broken left arm.  He 
states that he suffered a stroke in 1987, which left him with 
right-sided paralysis and that eventually he needed a left 
hip replacement.  He now has severe arthritis in many joints.  
He describes that it is difficult for him to leave his home 
because of four stairs that he must take to get in and out of 
his house.  His wife must lift his right leg onto each stair 
and then push him from behind to get him into the house.  The 
veteran states he has sustained multiple falls as a result, 
which resulted in his having to have surgery on his right 
knee cap.  He argues that he was told that where he had the 
cerebrovascular accident was an area of weakness from the in-
service head injury.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

By way of background, the service medical records show that 
the veteran was struck by a car as a pedestrian and sustained 
multiple injuries.  He sustained comminuted fractures of the 
right and left tibia and fibula, and the left clavicle.  He 
also sustained simple fractures of the left ulna and the 9th 
and 10th ribs, a severe brain concussion, and lacerations 
behind the left ear and over the dorsum of the left hand and 
arm.  The veteran's service-connected disabilities include 
chronic brain syndrome, which is 100 percent disabling; 
residuals of compound fracture of the right leg, which is 
30 percent disabling; residuals of compound fracture of the 
left leg, which is 20 percent disabling; traumatic arthritis 
of the right fifth finger, which is 10 percent disabling; 
residuals of a compound fracture of the left clavicle, which 
is 10 percent disabling; residuals of a simple fracture of 
the left ulna, which is 10 percent disabling; residuals scar 
from the donor site, graft of the left thigh, which is 
10 percent disabling; and scars, residuals of burns, which is 
noncompensable.  He is in receipt of special monthly 
compensation on account of being housebound because he has a 
disability ratable at 100 percent and additional service-
connected disabilities that combine to at least 60 percent.  

The RO had the veteran examined to determine if his service-
connected disabilities met the qualifications for specially 
adapted housing or special home adaptation grant and/or 
whether the cerebrovascular accident was caused by a service-
connected disability.  In a March 2004 VA examination report, 
the examiner found that the veteran had essentially no 
strength in the right extremities.  He diagnosed the veteran 
with post-traumatic encephalopathy with chronic post-
traumatic mild cognitive impairment and mild left-sided 
weakness.  He also diagnosed status post cerebrovascular 
accident and noted that such diagnosis was not related to the 
closed-head injury nor was it caused by it.  A February 2004 
VA examination report shows that the examiner reviewed the 
service medical records, to include the records that 
addressed the accident that seriously injured him.  She also 
provided the veteran with a thorough examination.  She stated 
the veteran had "significant impairments to his right lower 
extremity due to the cerebrovascular accident.  She concluded 
that the veteran's need for adaptive housing was 
"predominantly due to his" cerebrovascular accident rather 
than his service-connected compound fractures of the lower 
extremities.  The veteran also underwent a psychiatric 
evaluation.  The psychologist noted that he was asked whether 
the cerebrovascular accident was as likely as not 
attributable to the in-service injury, but that he was unable 
to answer that question since it was medical in nature, and 
he was not competent to address such type of opinion.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the veteran meets the criteria for specially 
adapted housing or special home adaptation grant based upon 
his service-connected disabilities.  Rather, the evidence 
shows that the veteran needs such benefits based upon a non-
service-connected disability; here, being the cerebrovascular 
accident.  A medical professional has stated that the 
cerebrovascular accident was not the result of the in-service 
head injury.  Another medical professional has stated that 
while the veteran would warrant entitlement to specially 
adapted housing benefit based upon the current symptoms he is 
experiencing, the entitlement would predominantly be based 
upon impairment due to the non-service-connected 
cerebrovascular accident, as opposed to the service-connected 
left and right lower extremity disabilities. 

Essentially, there is a lack of evidence that shows the 
veteran's service-connected disabilities have resulted in the 
absence of effective function in any extremity other than 
that which would be equally well served by an amputation 
stump at the site of election below the elbow or knee with 
use of a suitable prosthetic appliance.  Stated differently, 
no medical professional has indicated that the veteran's 
service-connected disabilities meet the criteria necessary 
for specially adapted housing.  As the criteria of 38 
U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b) are controlling, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing cannot be granted, given 
the veteran's service-connected disability status at this 
time.

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he or she must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809(a).  Service 
connection has not been granted for blindness, nor is service 
connection in effect for the loss of use of an upper 
extremity.  Thus, the Board finds that entitlement to 
benefits under the provisions of 38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a cannot be granted, and the claim is denied.


ORDER

Assistance in acquiring specially adapted housing or a home 
adaptation grant is denied.



_____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


